DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 16 are pending.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 121 is document as a “sensor” on page 8, line 17, with no further description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The use of the terms GSM, WiFi, LoRa, and SigFox, on line 28 of page 7, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: 
Page 3, lines 11 and 15 discuss the “distance between successive radio transmissions”.  This appears to mean the interval in time between the transmissions, rather than a physical distance
Page 3, lies 19 – 18 states “the server or the cloud intervenes in time in the measuring process”.  It is not clear how this should be interpreted.
Page 7, lines 4 – 5, define the “duty cycle” as “The ratio of the length of the measurement and measurement data transmission to the measurement 
Page 9, lines 7 – 9 states “The real time clock 123 can be integrated into the battery voltage control unit 107 or the part 109 of the remaining life determination device integrated in the processor of the measuring device.”  Reference character 109 is used elsewhere as “life determination device”, and not as a component of the “life determination device”.  This appears to mean “The real time clock 123 can be integrated into the battery voltage control unit 107 or the computing unit 108.”
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim includes the step “the processing is configured to”, which should be “the processing circuitry is configured to”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the claim includes the step “whereby”, which should be “wherein”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element “A battery operated level measuring device” in the preamble.  It is not clear what is being measured by the “level measuring device”. A review of the specification finds the use of “radar level device” and “limit level sensor”, but the specification also discusses determining the state of charge of the battery, which is commonly referred to as the “level of charge of an electric battery relative to its capacity” or the “charge level” of a battery.  In addition, the device could be measuring whether a wall or floor is level.   For the purpose of the instant examination, the Examiner interprets this as a device that measures how much space is left in a container.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim includes the element of “measurement circuitry”.  Claim 1 includes the element of a “level measuring device”.  It is not clear whether the element of “measurement circuitry” is measuring the amount of material in a container, or if it is measuring properties related to the battery.  For the purpose of the instant examination, the Examiner interprets the “measurement circuitry” as monitoring the amount, or level, of material within a container.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim includes the step of counting “the number of measured value display events and/or measured value transmissions”.  There is no element in claim 1 or claim 3 capable of display or transmission, so it is unclear how the display events and/or transmissions can be determined.  For the purpose of the instant examination, the Examiner interprets this as counting the number of measurements.
Claims 4, 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4, 6, 7, and 10 recite the limitation "the measurement circuitry" in the second line of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the external receiver” in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the Claim 10 recites the limitation "the processing circuitry is further configured to obtain” followed by a list of data items, and then recites the limitation “or to take into account” followed by an identical list of data items.  It is unclear how these two lists of items are different, since if the processing circuit has obtained the data, it can “take it into account”, but if the processors has not “obtained the data”, there is no obvious way that the processor can use the data, as it has not obtained it.  For the purpose of the instant examination, the Examiner interprets this claim as “"the processing circuitry is further configured to obtain (the list of data items) in order to calculate the minimum value of the remaining battery life”.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the voltage of the battery and/or the current date, the current time and/or the information about the type and capacity of the battery” as part of the list of data items.  The use of commas to separate the items is inconsistent and confusing.  As best understood by the Examiner, this list should read "the voltage of the battery, the current date, the current time, the type of the battery, and the capacity of the battery”.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-claim 1 or claim 13 capable of display or transmission, so it is unclear how to perform the recited signaling.  For the purpose of the instant examination, the Examiner interprets this as determining that the battery is reaching a minimum charge level.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 12 – 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yang et al., US 20150366411 (hereinafter 'Yang').

Regarding claim 1: Yang teaches a battery operated level measuring device ([Fig 2, 0021]:discloses a device to monitor the level or amount of a consumable resource), comprising: 
a battery ([0020]: discloses the use of disposable batteries), and


Regarding claim 2: Yang teaches the battery operated level measuring device according to claim 1, as discussed above, further comprising measurement circuitry ([0060]: discloses measuring the total amount of soap dispensed) wherein 
the processing circuity is further configured to count the measurements performed by the measurement circuitry ([0060]: discloses measuring the number of times the dispenser has been used).

Regarding claim 6: Yang teaches the battery operated level measuring device according to claim 1, as discussed above, wherein 
the measurement circuitry includes a battery voltage control circuit configured to measure the voltage of the battery ([0053]: discloses monitoring the voltage of the battery).

Regarding claim 12: Yang teaches the battery operated level measuring device according to claim 1, as discussed above, wherein 
the battery operated level measuring device is exclusively battery operated ([0043]: discloses using the disclosed invention in battery-powered devices).

Regarding claim 13: Yang teaches the battery operated level measuring device according to claim 1, as discussed above, wherein
the processing circuitry is further configured to signal a low remaining life to a user ([0062]: discloses the soap dispenser notifying the domestic appliance communication system that the battery needs to be replaced).

Regarding claim 14: Yang teaches a method for determine a remaining life of a battery of a measuring device ([0060, 0062]: discloses measuring the total amount of soap dispensed from a device, with a monitoring system to detect when the battery needs to be replaced), comprising: 
obtaining information from which a minimum value of remaining battery life is calculable by processing circuitry of the measuring device ([0053]: discloses monitoring the voltage of the battery); and
calculating the minimum value of the remaining battery life from said information by said processing circuitry or external processing circuitry ([0044, 0053, 0062]: discloses measuring or monitoring a remaining battery charge by monitoring the voltage of the battery and sending either raw data or processed data to an external communications system).

Regarding claim 15: Yang teaches a non-transitory computer readable medium having stored thereon a program element which, when executed on a processor of a measuring device, instructs the measuring device to perform a method comprising 
obtaining information from which a minimum value of the remaining battery life is calculable by processing circuitry of the measuring device ([0053]: discloses monitoring the voltage of the battery); and
calculating the minimum value of the remaining battery life from said information by said processing circuitry or external processing circuitry  ([0044, 0053, 0062]: discloses measuring or monitoring a remaining battery charge by monitoring the voltage of the battery and sending either raw data or processed data to an external communications system).

Regarding claim 16: Yang teaches the battery operated level measuring device according to claim 2, as discussed above, wherein 
the processing circuitry includes the measurement circuitry ([0060]: discloses measuring the number of times the dispenser has been used using an internal counter).


Claims 1 and 3 – 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kawasaki, US 2018/0183251 (hereinafter 'Kawasaki').

claim 1: Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system), comprising: 
a battery ([Fig 3, 0032]: battery 11), and
processing circuitry configured to obtain information from which a minimum value of the remaining battery life is calculable ([0057 - 0060]: discloses a battery-remaining-amount measurement apparatus 21 that calculates a time of battery exhaustion based on the average current used (Iav) and remaining charge in the battery (Cr), where the Examiner interprets “a minimum value of the remaining battery life” as the worst-case remaining usage time of the battery given the currently calculated charge level).

Regarding claim 3: Kawasaki teaches the battery operated level measuring device according to claim 1, as discussed above, wherein 
the processing circuitry is further configured to count the number of measured value display events and/or measured value transmissions to an external receiver ([Fig 1, Fig 2, 0038, 0046, 0048]: discloses counting the number of times an load is operated and sending that count to the calculation circuit 13d) .

Regarding claim 4: Kawasaki teaches the battery operated level measuring devices according to claim 1, as discussed above, wherein 
the measurement circuitry includes a Coulomb meter configured to measure the amount of charge removed from the battery ([Fig 1, 0037]: “measurement circuit 13b 

Regarding claim 5: Kawasaki teaches the battery operated level measuring device as claimed in claim 4, as discussed above, wherein 
said Coulomb meter is integrated in a battery voltage control circuit ([Fig 4, 0070]: teaches a DC-DC conversion circuit 33 which is part of the current measurement apparatus and “converts a voltage supplied from the battery 31 into voltages suitable” for use by the other devices within the current measurement apparatus.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Schaefer et al., US 2012/0290235 (hereinafter 'Schaefer') 

Regarding claim 7: Kawasaki teaches the battery operated level measuring device according to claim 1, as discussed above, wherein 


Kawasaki is silent with respect to 
a temperature sensor configured to measure the temperature of the battery  .

Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 
a temperature sensor configured to measure the temperature of the battery  ([Fig 7, 0053]: “Temperature sensor 706 measures the temperature of battery 102 and provides temperature values to interface 716 of controller 104 via bus line 714”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kawasaki in view of Schaefer to measure the temperature of the battery in order to improve the calculation of the battery’s state of charge based on a relationship between voltage and state of charge ([0024]) that is dependent of the temperature of the battery ([0026]).

Regarding claim 8: Kawasaki teaches the battery operated level measuring device according to claim 1, as discussed above, further comprising 
a real time clock ([Fig 4, 0075]: timer 34d outputs a timer value which indicates time).


the processing circuitry is configured to obtain the current date and/or time from the real tine clock and compare the current date and/or time with a time stamp of the battery.

Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 
the processing circuitry is configured to obtain the current date and/or time from the real tine clock and compare the current date and/or time with a time stamp of the battery ([Fig 8, 0059]: teaches the use of a battery rest timer 802 that compares the time stamps of on and off events recorded by the battery controller to determine how long the battery was at rest.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kawasaki in view of Schaefer to measure the time between uses of the battery in order to improve the calculation of the battery’s state of charge based on a relationship between voltage and state of charge ([0024]) that is dependent of the rest time of the battery ([0026]).

Regarding claim 9: Kawasaki teaches the battery operated level measuring device according to claim 1, as discussed above, further comprising: 
	a data memory (memory 124).


a data memory in which information about the type and capacity of the battery is stored.

Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 
a data memory in which information about the type and capacity of the battery is stored ([0060]: discloses a memory 720 that includes parameter storage 804, where parameter storage 804 includes a batter capacity parameter).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kawasaki in view of Schaefer to record the capacity of the battery in order to determine the percentage remaining charge as compared to the total capacity. 

Regarding claim 10: Kawasaki teaches the battery operated level measuring device according to claim 1, as discussed above, wherein 
the processing circuitry is further configured to obtain 
		the number of measurements performed by the measurement circuitry, the number of measured value display events and/or measured value transmissions to the external receiver ([Fig 1, Fig 2, 0038, 0046, 0048]: discloses counting the number of times an load is operated and sending that count to the calculation circuit 13d),

		the voltage of the battery ([0037]: discloses monitoring the voltage drop across a resister),
in order to calculate the minimum value of the remaining battery life ([0057 - 0060]: discloses a battery-remaining-amount measurement apparatus 21 that calculates a time of battery exhaustion based on the average current used (Iav) and remaining charge in the battery (Cr), where the Examiner interprets “a minimum value of the remaining battery life” as the worst-case remaining usage time of the battery given the currently calculated charge level).

Kawasaki is silent with respect to 
the processing circuitry is further configured to obtain 
the current date, 
the current time,
the type of the battery and 
the capacity of the battery

Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 

		the type of the battery and the capacity of the battery  ([0060]: discloses a memory 720 that includes parameter storage 804, where parameter storage 804 includes a batter capacity parameter).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kawasaki in view of Schaefer to measure the time between uses of the battery in order to improve the calculation of the battery’s state of charge based on a relationship between voltage and state of charge ([0024]) that is dependent of the rest time of the battery ([0026]), with the capacity of the battery used determine the percentage remaining charge as compared to the total capacity..


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Himmelmann et al., US 2015/0228181 (hereinafter 'Himmelmann') . 
Regarding claim 11: Yang teaches the battery operated level measuring device according to claim 1, as discussed above.
Yang is silent with respect to 
the battery is fixedly mounted in an irreplaceable manner.


The battery is fixedly mounted in an irreplaceable manner ([0060]: discloses that the sensor hardware “can be manufactured in the form of separate units having non-replaceable batteries which are intended to last the entire lifetime of the sensors.’).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yang in view of Himmelmann to incorporate a battery into a permanent enclosure in a dispenser when it is expected that the life span of the battery will be equivalent to the life span of the dispenser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brent A. Fairbanks/Primary Examiner, Art Unit 2862